                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
            CHAMBERS OF                                             6500 Cherrywood Lane
         TIMOTHY J. SULLIVAN                                       Greenbelt, Maryland 20770
   UNITED STATES MAGISTRATE JUDGE                                  Telephone: (301) 344-3593

                                        December 17, 2019

LETTER TO COUNSEL:

       RE:      Curtis W. v. Andrew M. Saul, Commissioner of Social Security1
                Civil No. TJS-18-3037

Dear Counsel:

        On October 3, 2018, Plaintiff Curtis W.2 petitioned this Court to review the Social Security
Administration’s final decision to deny his claim for disability insurance benefits (“DIB”). (ECF
No. 1.) The parties have filed cross-motions for summary judgment. (ECF Nos. 20 & 21.) These
motions have been referred to the undersigned with the parties’ consent pursuant to 28 U.S.C. §
636 and Local Rule 301.3 Having considered the submissions of the parties, I find that no hearing
is necessary. See Loc. R. 105.6. This Court must uphold the decision of the agency if it is supported
by substantial evidence and if the agency employed the proper legal standards. 42 U.S.C. §§
405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). Following its review, this
Court may affirm, modify, or reverse the Commissioner, with or without a remand. See 42 U.S.C.
§ 405(g); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Under that standard, I will grant the
Commissioner’s motion and deny the Plaintiff’s motion. This letter explains my rationale.

       In his application for DIB, Curtis W. alleged a disability onset date of April 1, 2014. (Tr.
34.) His application was denied initially and on reconsideration. (Id.) A hearing was held before
an Administrative Law Judge (“ALJ”) on May 8, 2017 (Tr. 55-89), and the ALJ found that Curtis
W. was not disabled under the Social Security Act (Tr. 32-47). The Appeals Council denied Curtis
W.’s request for review (Tr. 1-5), making the ALJ’s decision the final, reviewable decision of the
agency.

       The ALJ evaluated Curtis W.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. § 404.1520. At step one, the ALJ found that Curtis W. had not
engaged in substantial gainful activity since April 1, 2014. (Tr. 34.) At step two, the ALJ found
that Curtis W. suffered from the following severe impairments: “spine disorder status-post surgery;
anxiety; post-traumatic stress disorder (PTSD); mood disorder.” (Id.) At step three, the ALJ found

       1
          On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See Fed. R. Civ. P. 25(d); 42 U.S.C. § 405(g).
        2
          On October 10, 2018, the Court’s bench adopted a local practice of using the first name
and last initial of non-government parties in Court-issued opinions in Social Security cases. This
practice is designed to shield the sensitive personal information of Social Security claimants from
public disclosure.
        3
          This case was originally assigned to Judge Stephanie A. Gallagher. On September 30,
2019, the case was reassigned to me.
Curtis W.’s impairments, separately and in combination, failed to meet or equal in severity any
listed impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart P, App. 1 (“Listings”).
(Tr. 35.) The ALJ determined that Curtis W. retained the residual functional capacity (“RFC”)

        to perform a range of light work as defined in 20 CFR 404.1567(b), except
        standing/walking a total of 4 hours; occasionally climb ramps/stairs, stoop, kneel,
        balance, crouch, craw; never climb ladders/ropes/scaffolds; avoid concentrated
        exposure to hazards including dangerous moving machinery, uneven terrain, and
        unprotected heights; simple, routine, and repetitive tasks, low stress (no high
        production quotas or fast paced assembly); superficial contact with the public.

(Tr. 38.)

        At step four, the ALJ determined that Curtis W. was unable to perform any past relevant
work. (Tr. 45.) At step five, relying on the testimony of a vocational expert, the ALJ found that
Curtis W. could perform jobs that exist in substantial numbers in the national economy, including
office helper, hand packer, and assembler. (Tr. 47.) Accordingly, the ALJ concluded that he was
not disabled under the Social Security Act. (Id.)

       Curtis W.’s single argument in this appeal is that the ALJ did not properly evaluate his
mental health impairments. Curtis W. primarily takes issue with the ALJ’s evaluation of the
opinion of his treating psychiatrist, Dr. Patrick Sheehan, which the ALJ assigned only “some
weight.” He also argues that the ALJ erred in evaluating evidence related to his credibility.

         In the written decision, the ALJ discussed Dr. Sheehan’s Mental Residual Functional
Capacity Assessment forms and treatment notes. (Tr. 43.) The ALJ noted that Dr. Sheehan “treated
the claimant for PTSD (severe, chronic), bipolar disorder, and panic disorder” from about June
2016 onward. (Tr. 43-44.) The ALJ gave “only some weight” to Dr. Sheehan’s opinions for several
reasons. First, the ALJ found that Dr. Sheehan generally did not provide a rationale for his
opinions, and some of the opinions were inconsistent with objective medical evidence, including
Dr. Sheehan’s own treatment notes. (Tr. 44.) Second, the ALJ rejected Dr. Sheehan’s conclusion
that Curtis W. was unable to work “because that is an opinion on an issue of disability reserved to
the Commissioner.” (Id.) In addition, the ALJ found that this conclusion was not consistent with
“the longitudinal record with its limited physical findings and generally routine and conservative
treatment.” (Id.) Third, the ALJ noted that Dr. Sheehan relied too much “on subjective reporting
that is not underpinned by objective mental status abnormalities.” (Id.)

        Curtis W. argues that the ALJ’s assessment of Dr. Sheehan’s opinion is flawed for several
reasons. First, he objects to the ALJ’s characterization of the treating relationship between Dr.
Sheehan and Curtis W. as “brief.” (ECF No. 20-1 at 11.) But the ALJ’s statement in this regard
was correct. Dr. Sheehan had only treated Curtis W. for about one year (as of the date of the ALJ’s
written decision). Under the regulations, the ALJ appropriately considered this relatively brief
treating relationship in determining the weight to assign to Dr. Sheehan’s opinion. See 20 C.F.R.
§§ 404.1520(c) (noting that, in general, the opinion of a treating source with a longer treatment
history will be entitled to more weight than the opinion of a source with a shorter treating history).



                                                  2
In context of Curtis W.’s alleged onset date of disability (initially February 8, 2011, but later
amended to February 14, 2014), the ALJ fairly characterized one year of treatment history as brief.

        Second, Curtis W. objects to the ALJ’s analysis of evidence related to his daily activities,
accusing the ALJ of “cherry picking” facts that support a finding of non-disability while ignoring
evidence that points to a disability finding. (ECF No. 20-1 at 15.) The Court finds no error in the
ALJ’s analysis. The ALJ’s reasoning that Curtis W.’s ability to “get up at 6 a.m. to get his kids to
school” is inconsistent with Dr. Sheehan’s opinion that he had “extreme limitation in his ability to
be punctual” is sound. The Court acknowledges that the treatment note to which the ALJ refers
contains additional details that suggest Curtis W. was not required to get up at 6 a.m. every day to
get his kids to school. But “there is no rigid requirement that the ALJ specifically refer to every
piece of evidence in his decision.” Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014).
Having reviewed this treatment note, the Court does not find that the ALJ “cherry picked” facts
that downplayed Curtis W.’s limitations while ignoring evidence pointing to a disability finding.
The ALJ appropriately considered this treatment note in reaching the RFC determination. The
Court will not reweigh the evidence of record to determine whether it would have reached the
same conclusion. See Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (“Where conflicting
evidence allows reasonable minds to differ as to whether a claimant is disabled, the responsibility
for that decision falls on the ALJ.”) (brackets, citation, and internal quotation marks omitted).

         Curtis W. also takes issue with the ALJ’s characterization of Dr. Sheehan’s opinions as
“conclusory.” (ECF No. 20-1 at 17.) Having reviewed Dr. Sheehan’s Mental Residual Functional
Capacity Assessment forms (Tr. 659-662, 790-797), the Court finds that the ALJ’s finding
regarding the “conclusory” nature of Dr. Sheehan’s opinions is supported by substantial evidence.
Dr. Sheehan provided some reasoning for his conclusion that Curtis W. could not work on a regular
and sustained basis, but the ALJ correctly found that this is a decision reserved to the
Commissioner. As to other conclusions, Dr. Sheehan indicated his opinions by circling words on
a pre-printed form. Although it is entirely appropriate for a treating source to indicate their opinion
on such a “checkbox form,” an ALJ is permitted to discount such opinions where they do not
include enough narrative explanation to communicate the basis of the opinion. See, e.g., Schaller
v. Colvin, No. 13-334-D, 2014 WL 4537184, at *16 (E.D.N.C. Sept. 11, 2014) (“[S]ince the
opinion is in the form of a questionnaire, the ALJ was entitled to assign it less weight than a fully
explanatory and narrative opinion because such form opinions do not offer adequate explanation
of their findings.”). Dr. Sheehan’s opinion that Curtis W.’s impairments would interfere with his
ability to work at least 20% of the time is one such conclusory opinion and the ALJ appropriately
discounted it.

        Curtis W. also objects to the ALJ’s decision to discount Dr. Sheehan’s opinions because
they are overly reliant on “subjective reporting that is not underpinned by objective mental status
abnormalities.” (Tr. 44; ECF No. 20-1 at 18.) But an ALJ may properly assign lesser weight to a
treating physician’s opinion where the opinion is based largely on the claimant’s self-reported
symptoms. See Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). And here, the ALJ accurately
characterized Curtis W.’s mental status exams, which were “largely normal” but for “a tearful and
anxious affect, and some persecutory thoughts.” (Tr. 40, 43.) Again, it is not the function of this
Court to reweigh the evidence and second-guess the ALJ. The ALJ applied the appropriate



                                                  3
standards in considering Dr. Sheehan’s opinions and her decision to give the opinions only some
weight is supported by substantial evidence.

        Curtis W. argues that the ALJ did not adequately explain which of Dr. Sheehan’s opinions
were accepted and which were rejected. But reading the ALJ’s decision as a whole, the Court finds
that the ALJ adequately explained how she weighed and considered Dr. Sheehan’s opinions. The
ALJ provided a lengthy summary of the medical evidence and a suitable explanation for how the
ALJ made the RFC determination. The ALJ was not required to go line-by-line through Dr.
Sheehan’s opinions to state which opinions were accepted and which were rejected.

        Finally, Curtis W. argues that the ALJ “erred in making conclusory statements about [his]
medications as an attempt to discount his credibility.” (ECF No. 20-1 at 20.) The ALJ made this
statement in connection with her discussion of Curtis W.’s “largely normal” mental status exams,
and in connection with the suggestion by Dr. Singh, a treating physician, that Curtis W. should get
a second opinion about the “large dose of psychiatric medications” he was prescribed. (Tr. 40, 43.)
Even assuming that the ALJ made a mistake in connection with her statement about Curtis W.’s
medications, such a flaw was minor and did not undermine the ALJ’s overall assessment of Curtis.
W.’s limitations and subjective complaints. See generally Sizemore v. Berryhill, 878, F.3d 72, 82-
83 (4th Cir. 2017). The record amply supports the ALJ’s evaluation of Curtis W.’s subjective
complaints, and any error in connection with the judgment of the ALJ’s evaluation of Curtis W.’s
use of medication does not require remand.

        For the reasons set forth herein, Curtis W.’s Motion for Summary Judgment (ECF No. 20)
will be DENIED, and the Commissioner’s Motion for Summary Judgment (ECF No. 21) will be
GRANTED. The Clerk is directed to CLOSE this case. Despite the informal nature of this letter,
it should be flagged as an opinion. An implementing Order follows.

                                                     Sincerely yours,

                                                            /s/
                                                     Timothy J. Sullivan
                                                     United States Magistrate Judge




                                                4
